DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 and 3-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Culbert et al. (US 2009/0167542).
As per claim 1, Culbert et al. disclose an electronic device (100, figures 1-7) comprising:
a housing (102, figure 1, paragraph 0030);
an alert-generation component in a form of a display (310), a speaker (324) and a vibration source driver (328) in the housing (figure 3, paragraph 0044);
a location sensor in a form of a gyroscope sensor (602) in the housing configured to determine a location (geographic location (724)) of the housing (figures 6-7, paragraphs 0060 and 0063);

processing circuitry (302, 702) being configured to adjust alerts generated by the alert-generation component based on combination data (724 and 726, figure 7) from the location sensor and the proximity sensor (paragraphs 0039-0044 and 0063-0065).
As per claim 3, Culbert et al. disclose the alerts generated by the alert-generation component are audible (speaker 324, figure 1 A, paragraphs 0030 and 0039) alerts and wherein the processing circuitry is configured to adjust the audible alerts from the alert-generation component based on the data from the location sensor and the proximity sensor (paragraphs 0039-0044 and 0063-0064).
As per claims 4-5, Culbert et al. disclose the location sensor is a global positioning system sensor, the electronic device further comprising:
a motion/movement in a form of an acceleration sensor (502), wherein the processing circuitry is configured to adjust the alerts based on data from the location sensor, the proximity sensor, and the motion sensor (paragraphs 0009, 0012, 0044, 0051-0056).
As per claim 6, Culbert et al. disclose the alert-generation component comprises a speaker and wherein the processing circuitry is configured to inhibit/silent alerts from the speaker based on the data from the location sensor and the proximity sensor (paragraphs 0076-0077).
As per claim 7, Culbert et al. disclose the alert-generation component comprises a vibration-generating component (328) that being configured to cause the electronic device to vibrate (paragraphs 0039 and 0044).

As per claim 9, Culbert et al. further disclose an ambient light sensor (606, paragraph 0060), wherein the processing circuitry being configured to not illuminate the light source based on data from the ambient light sensor (paragraph 0079).
As per claims 10-20, refer to claims 1 and 3-9 above.

Response to Arguments
4.	Applicant's arguments filed April 09, 2021 have been fully considered but they are not persuasive.
Applicant argues that the amendment will overcome the rejection of Culbert et al’s reference.  Examiner believes the reference of Culbert et al. is still perfectly read on the invention’s claims.  Thus, the rejection is maintained. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 22, 2021